Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered November 4, 1983, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record in the present case, including the minutes of the Grand Jury proceedings, provides an adequate basis upon which to conclude that any prearrest showup procedure was purely confirmatory in that the complaining witness knew the identity of the defendant. The court therefore did not err in summarily denying the defendant’s motion to suppress identification testimony (see, People v Kearn, 118 AD2d 871; see also, People v Robles, 122 AD2d 234, 235, lv denied 68 NY2d 917; People v Marrero, 110 AD2d 785; People v Stanton, 108 AD2d 688, 689; cf., People v Rubio, 118 AD2d 879). We have examined the defendant’s remaining contentions and find that they are either not preserved for appellate review or meritless. Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.